486 F.2d 1370
Ethel M. JUHNKE, Appellant,v.IMPERIAL CASUALTY & INDEMNITY COMPANY, Appellee.
No. 73-1513.
United States Court of Appeals,Eighth Circuit.
Submitted Nov. 16, 1973.Decided Nov. 27, 1973.

Curtis D. Ireland, Rapid City, S. D., for appellant.
Richard O. Sharpe, Rapid City, S. D., for appellee.
Before VAN OOSTERHOUT and MOORE*, Senior Circuit Judges, and WEBSTER, Circuit Judge.
PER CURIAM.


1
The judgment dismissing plaintiff's complaint as beneficiary of her deceased husband who was insured by defendant's limited travel and accident policy, on the ground that the husband's accidental death did not come within the scope of the policy coverage, is affirmed on the basis of Judge Bogue's opinion, reported at 358 F.Supp. 1135.



*
 Honorable LEONARD P. MOORE, Senior Circuit Judge, Second Circuit, sitting by designation